Exhibit 10.1
 
FIRST AMENDMENT, dated as of November 13, 2012 (“Amendment”), executed in
connection with the LOAN AND SECURITY AGREEMENT, dated as of September 17, 2012
(as such Agreement may hereafter be amended, supplemented or restated from time
to time, the “Loan Agreement”), by and among GENESIS GROUP HOLDINGS, INC., a
Delaware limited liability company (the “Borrower”), RIVES-MONTEIRO LEASING,
LLC, an Alabama limited liability company, TROPICAL COMMUNICATIONS, INC., a
Florida corporation, and each other Person that is now or may from time to time
hereafter become a party thereto as a guarantor (collectively, the “Guarantors,”
and each a “Guarantor”), MIDMARKET CAPITAL PARTNERS, LLC, a Delaware limited
liability company (“MMCP”), in its capacity as agent for the Lenders, as
hereinafter defined (in such capacity, the “Agent”), and each of the financial
institutions which is now or which hereafter becomes a party thereto as a lender
(each individually a “Lender”, and collectively, the “Lenders”).  Terms which
are capitalized in this Amendment and not otherwise defined shall have the
meanings ascribed to such terms in the Loan Agreement.
 
WHEREAS, Borrower has requested that the Lenders (i) extend the Additional Term
Loan (as defined in Section One hereof) to Borrower and (ii) agree to certain
modifications to the terms and provisions of the Loan Agreement and that certain
post-closing matter letter agreement among the Agent, the Borrower and the
Guarantors party thereto, dated as of the Closing Date (the “Post-Closing
Letter”), as more particularly described in this Amendment;
 
WHEREAS, Agent and Lenders have agreed to (i) extend the Additional Term Loan
and (ii) amend and modify certain terms and provisions of the Loan Agreement and
the Post-Closing Letter, in each case on the terms and subject to the conditions
contained in this Amendment;
 
NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged by each party hereto, and intending to be legally bound,
the Borrower, the Guarantors, the Agent and the Lenders hereby agree as follows:
 
Section One. Retroactive Amendments.
 
(a)    Loan Agreement.  Subject to the satisfaction of the conditions precedent
contained in Section Five hereof, the Loan Agreement is hereby amended effective
as of the Closing Date as follows:
 
(i) Section 2.5(F)(i).  Mandatory Prepayment.  Section 2.5(F)(i) of the Loan
Agreement is deleted in its entirety and the following is substituted in lieu
thereof:
 
(i) procures financing from any source (a) in the form of Indebtedness
(excluding all Indebtedness permitted to be incurred under the Loan Documents)
or (b) in the form of equity issued at any time on or after March 31, 2013,
 
(ii) Section 5.21(A)  Minimum Liquidity.  Section 5.21(A) of the Loan Agreement
is amended by deleting the chart set forth therein in its entirety and by
substituting the following in lieu thereof:
 
 
 
1

--------------------------------------------------------------------------------

 
 
Periods
Liquidity
Closing Date through First Amendment Closing Date
$2,000,000
First Amendment Closing Date through December 31, 2012
$1,000,000
January 1, 2013 through March 31, 2013
$1,500,000
April 1, 2013 through June 30, 2013
$2,000,000
July 1, 2013 through September 30, 2013
$2,500,000
October 1, 2013 and at all times thereafter
$3,000,000

 
(iii) Section 6.1(d).  Indebtedness and Liabilities.  Section 6.1(d) of the Loan
Agreement is deleted in its entirety and the following is substituted in lieu
thereof:
 
(d) (i) Indebtedness owing under the ADEX Note, (ii) Earn-Out Obligations owing
to the T N S Sellers, (iii) Subordinated Debt owing under the Acquisition
Agreements, (iv) to the extent constituting Indebtedness, working capital
adjustments owing by Borrower to a seller in connection with the Acquisition or
a Potential Target Acquisition and (v) Indebtedness owing to Wellington Shields
& Co. pursuant to that certain promissory note, dated as of September 17, 2012
in the original principal amount of $530,000 and any extension, refinancing,
renewal or replacement thereof if the principal amount thereof does not exceed
the principal amount of the Indebtedness so refinanced;
 
(iv) Schedule 4.4.  Indebtedness and Liabilities.  Schedule 4.4 to the Loan
Agreement is replaced with Exhibit A to this Amendment.
 
(b)   Post-Closing Letter.  Subject to the satisfaction of the conditions
precedent contained in Section Five hereof, the Post-Closing Letter is hereby
amended effective as of the Closing Date as follows:
 
(i) Section (3).  ADEXCOMM Good Standing, Joinder and Pledge.  Section (3) of
the Post-Closing Letter is amended by deleting therefrom the phrase “On or
before the date that is eight (8) weeks after the Closing Date” and replacing it
with the phrase “On or before March 1, 2013.”
 
(ii) Section (4).  Landlord Waiver.  Section (4) of the Post-Closing Letter is
amended by deleting therefrom the phrase “On or before the date that is thirty
(30) calendar days after the Closing Date” and replacing it with the phrase “On
or before December 31, 2012.”
 
Section Two. Amendment.  Subject to the satisfaction of the conditions precedent
contained in Section Four hereof, the Loan Agreement is hereby amended effective
as of the date of this Amendment as follows:
 
(a)   Section 1.1.  Certain Defined Terms.  Section 1.1 of the Loan Agreement is
amended by (i) deleting the definitions of “Term Loan” and “Term Note” in their
entirety and by substituting the following in lieu thereof, and (ii) by adding
the following defined terms thereto: “Additional Term Loan”, “Additional Term
Loan Maturity Date”, “Additional Term Note”, “First Amendment”, “First Amendment
Closing Date”, “First Amendment Transaction Fee”, “Original Term Loan” and
“Original Term Note”:
 
 
2

--------------------------------------------------------------------------------

 
 
 
“Additional Term Loan” has the meaning given such term in Section 2.1.
 
“Additional Term Loan Maturity Date” means November 13, 2013.
 
“Additional Term Note” means, collectively, the promissory notes payable by
Borrower to Lenders, each in an amount equal to such Lender’s Commitment
Percentage of the Additional Term Loan, each dated as of the First Amendment
Closing Date, in a form acceptable to Agent, issued pursuant to Section 2.1,
which evidences Borrower’s indebtedness in respect of the Additional Term Loan,
and any amendment or restatement thereof.
 
“First Amendment” means the First Amendment to this Agreement, dated as of
November 13, 2012.
 
“First Amendment Closing Date” means November 13, 2012.
 
“First Amendment Transaction Fee” has the meaning given such term in Section
2.4(A).
 
“Original Term Loan” has the meaning given such term in Section 2.1.
 
“Original Term Note” means, collectively, the promissory notes payable by
Borrower to Lenders, each in an amount equal to such Lender’s Commitment
Percentage of the Original Term Loan, each dated as of the Closing Date, in a
form acceptable to Agent, issued pursuant to Section 2.1, which evidences
Borrower’s indebtedness in respect of the Original Term Loan, and any amendment
or restatement thereof.
 
“Term Loan” means, collectively, the Original Term Loan and the Additional Term
Loan, and any amendment or restatement thereof.
 
“Term Note” means, collectively, the Original Term Note and the Additional Term
Note.
 
(b)   Section 2.1.  Term Loan.  Section 2.1 of the Loan Agreement is deleted in
its entirety and the following is substituted in lieu thereof:
 
 
3

--------------------------------------------------------------------------------

 
 
Term Loan.  Subject to the terms and conditions of this Agreement and in
reliance upon the representations and warranties of Borrower set forth herein
and in the other Loan Documents, Lenders agree to lend to Borrower the Term Loan
in the aggregate original principal amount of Fifteen Million Dollars
($15,000,000) which shall be funded as follows:  (a) on the Closing Date,
Lenders shall make a loan to Borrower in the original principal amount of
Thirteen Million Dollars ($13,000,000) (the “Original Term Loan”) and (b) on the
First Amendment Closing Date, Lenders shall make a loan to Borrower in the
original principal amount of Two Million Dollars ($2,000,000) (the “Additional
Term Loan”).  The Original Term Loan shall be due and payable in full on the
Maturity Date and the Additional Term Loan shall be due and payable in full on
the Additional Term Loan Maturity Date, in each case without defense, set off or
counterclaim of any sort.  Amounts borrowed under this Section 2.1 and repaid
may not be reborrowed.  In order to evidence each Lender’s Commitment Percentage
of the Term Loan, (i) on or prior to the Closing Date, Borrower shall execute
and deliver to each Lender the Original Term Note and (ii) on or prior to the
First Amendment Closing Date, Borrower shall execute and deliver to each Lender
the Additional Term Note.
 
(c)   Section 2.2.  Use of Proceeds.  Section 2.2 of the Loan Agreement is
amended by (i) deleting therefrom the reference to the term “Term Loan” in the
first sentence and replacing it with the term “Original Term Loan” and (ii) by
adding the following new sentence after the first sentence of Section 2.2: “The
proceeds of the Additional Term Loan shall be used exclusively to (i) pay the
transactional fees and expenses relating to the events contemplated to occur
under First Amendment on the First Amendment Closing Date and (ii) support
Borrower’s working capital and long-term financing needs.”
 
(d)   Section 2.4(A).  Transaction Fee.  Section 2.4(A) of the Loan Agreement is
amended by deleting the last sentence of Section 2.4(A) in its entirety and by
substituting the following in lieu thereof:
 
On the First Amendment Closing Date, Borrower shall be obligated to pay to Agent
for its own account, in cash, a non-refundable fee (a “First Amendment
Transaction Fee”) in the amount of Sixty Thousand Dollars ($60,000).  In
addition, on the First Amendment Closing Date, Borrower shall be obligated to
pay or reimburse Agent in cash for all reasonable costs and expenses incurred by
Agent in connection with any matters contemplated by the First Amendment which
are due and payable as of the First Amendment Closing Date.  All amounts payable
pursuant to this Section 2.4(A), including without limitation, the Transaction
Fee and the First Amendment Transaction Fee, shall be paid by netting the amount
thereof against the proceeds of the Original Term Loan and the Additional Term
Loan, as applicable.
 
 
4

--------------------------------------------------------------------------------

 
 
 
(e)   Section 2.4(C).  Prepayment Fee.  Section 2.4(C) is amended by deleting
therefrom each reference to the term “Term Loan” and, in each case, replacing it
with the term “Original Term Loan.”
 
(f)    Section 2.5(C).  Scheduled Payments.  Section 2.5(C) is amended by (i)
deleting therefrom each reference to the term “Term Loan” and, in each case,
replacing it with the term “Original Term Loan” and (ii) by adding the following
new sentence after the last sentence of Section 2.5(C): “The entire principal
amount of the Additional Term Loan shall become due and payable in full and be
repaid in a single installment on the Additional Term Loan Maturity Date, by
automatic wire transfer to Agent’s bank account.”
 
(g)   Section 2.5(E).  Voluntary Prepayment.  Section 2.5(E) of the Loan
Agreement is deleted in its entirety, and the following is substituted in lieu
thereof:
 
Voluntary Prepayment.  Borrower shall have the right to prepay, at any time and
from time to time all or any portion of the outstanding (i) Additional Term Loan
and (ii) after March 17, 2013, the Original Term Loan, in each case without
penalty or premium (other than, in the case of any prepayment of the Original
Term Loan, the Prepayment Fee), provided that each such prepayment shall be in
an amount equal to or greater than One Hundred Thousand Dollars ($100,000), and
shall be accompanied by payment of accrued interest to date of payment on the
amount prepaid, together with, in the case of any prepayment of the Original
Term Loan, the amount of the applicable Prepayment Fee.
 
(h)   Section 3.1.  Conditions to Making of Term Loan.  Section 3.1 is amended
by deleting therefrom each reference to the term “Term Loan”, including in the
paragraph heading of Section 3.1, and, in each case, replacing it with the term
“Original Term Loan.”
 
(i)    Section 5.1(E)(2).  Management Report.  Section 5.1(E)(2) of the Loan
Agreement is deleted in its entirety and the following is substituted in lieu
thereof:
 
(2) setting forth in comparative form (x) the corresponding figures for such
relevant period and year-to-date period as set forth in the Projections (or, if
applicable, the yearly projections delivered to Agent under Section 5.1(F)
below) and (y) the corresponding figures for the comparable period and
year-to-date period in the previous Fiscal Year, in each case setting forth the
variances between the figures for the relevant period then ended and the
year-to-date period in the current Fiscal Year and the corresponding figures
from the Projections or projections and the previous Fiscal Year (provided that
the obligation to deliver a management report which compares figures from a
prior comparable period shall only apply to management reports pertaining to
periods ending on and after September 30, 2013); and
 
 
5

--------------------------------------------------------------------------------

 
 
Section Three. Confirmation of Existing Agreements.
 
(a)    Pledge Agreement.    Borrower, in its capacity as Pledgor under the
Pledge Agreement dated September 17, 2012 and executed by Borrower in favor of
Agent, hereby acknowledges and confirms the continuing validity and
enforceability of such Pledge Agreement, and that the Obligations, which are
secured by the liens and security interests granted to Agent for the benefit of
Lenders pursuant to such Pledge Agreement, include without limitation the
Additional Term Loan and all other Obligations arising in connection with this
Amendment or the transactions contemplated hereunder.
 
(b)   Guaranty Agreement.    Each Guarantor, in its capacity as Guarantor under
the Guaranty and Suretyship Agreement dated as of September 17, 2012 and entered
into by each Guarantor, hereby acknowledges and confirms the continuing validity
and enforceability of the Guaranty and Suretyship Agreement, and that the
Obligations, which are unconditionally guaranteed by each Guarantor pursuant to
the Guaranty and Suretyship Agreement, include without limitation the Additional
Term Loan and all other Obligations arising in connection with this Amendment or
the transactions contemplated hereunder.
 
Section Four. Representations and Warranties.  To induce the Agent and the
Lenders to execute this Amendment, Borrower and each Guarantor warrant and
represent as follows:
 
(a)   all of the representations and warranties contained in the Loan Agreement
and each other Loan Document are correct on and as of the date of hereof as
though made on and as of such date, except to the extent that such
representations and warranties relate solely to an earlier date;
 
(b)   the execution, delivery and performance of this Amendment by Borrower and
each Guarantor is within their respective limited liability company or
corporate, as applicable, powers, has been duly authorized by all necessary
limited liability company or corporate, as applicable, action on their part, and
Borrower and each Guarantor have received all necessary amendments and approvals
(if any shall be required) for the execution and delivery of this Amendment and
the borrowing of the Additional Term Loan;
 
(c)    upon its execution, this Amendment shall constitute the legal, valid and
binding obligation of Borrower and each Guarantor, enforceable against each of
them in accordance with its terms;
 
(d)   immediately after giving effect to this Amendment, Borrower and Guarantors
are not in default under any indenture, mortgage, deed of trust, or other
material agreement or material instrument to which any of them are a party or by
which any of them may be bound.  Neither the execution and delivery of this
Amendment, nor the consummation of the transactions herein contemplated, nor
compliance with the provisions hereof, in each case by Borrower and each
Guarantor will (i) require any authorization, amendment or approval by, or
registration, declaration or filing with, or notice to, any governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, or any third party, except such authorization, amendment, approval,
registration, declaration, filing or notice as has been obtained, accomplished
or given prior to the date hereof; (ii) violate any provision of any law, rule
or regulation (including Regulation X of the Board of Governors of the Federal
Reserve System) or of any order, writ, injunction or decree presently in effect
having applicability to the Borrower or any Guarantor or of the Borrower’s or
any Guarantors’ formation or governing documents; (iii) result in a breach of or
constitute a default under any indenture or loan or Loan Agreement or any other
material agreement, lease or instrument to which the Borrower or any Guarantor
is a party or by which the Borrower, any Guarantor or any of their respective
properties may be bound or affected; or (iv) result in, or require, the creation
or imposition of any lien upon or with respect to any of the properties now
owned or hereafter acquired by the Borrower or any Guarantor, other than liens
and security interests in favor of the Agent which secure the Obligations; and
 
 
6

--------------------------------------------------------------------------------

 
 
Section Five. Conditions Precedent.  This Amendment shall become effective upon
the satisfaction of all of the following conditions precedent:
 
(a)   Agent shall have received this Amendment, the Additional Term Notes (each
in the form of Exhibit B annexed hereto) and the amendments to the Warrants
(each in the form of Exhibit C annexed hereto), each duly executed by the
Borrower and each Guarantor, as applicable, as well as all other agreements,
notes, certificates, orders, authorizations, financing statements, mortgages and
other documents which Agent may reasonably request;
 
(b)   Borrower shall have paid the First Amendment Transaction Fee and all other
amounts payable on the First Amendment Closing Date in accordance with
Section 2.4(A);
 
(c)   Agent shall have received the executed legal opinions of (i) O’Melveny &
Myers LLP and (ii) Lawrence M. Sands, Esq., in form and substance reasonably
satisfactory to Agent which shall cover such matters incident to the
transactions contemplated by this Amendment, the Additional Term Notes, the
other Loan Documents and related agreements as Agent may reasonably require and
Borrower and each Guarantor hereby authorizes and directs such counsel to
deliver such opinions to Agent and Lenders;
 
(d)   After giving effect to the transactions contemplated by this Amendment, no
Event of Default or Default shall have occurred and be continuing;
 
(e)   Agent shall have received a certificate of the Secretary of the Borrower
and each Guarantor, certifying (i) as true and correct a copy of resolutions
adopted by Borrower’s and each Guarantor’s members or directors, as applicable,
approving and authorizing the execution, delivery and performance by Borrower
and each Guarantor of this Amendment and all other Loan Documents (ii) that
there have been no amendments, supplements, or other modifications to Borrower’s
or any Guarantor’s respective formation and governance documents since the
Closing Date, or attaching updated formation and governance documents as of the
First Amendment Closing Date, as necessary, and in each case, that the copies of
such formation and governance documents delivered to the Agent on such date are
true, correct and complete copies as in full force and effect on the date hereof
and (iii) that the incumbency certificates, setting forth the name(s) and
signature(s) of the officers of Borrower and each Guarantor authorized to
execute and deliver any Loan Document, previously delivered to the Agent have
not been amended and are in full force and effect on the date hereof;
 
 
7

--------------------------------------------------------------------------------

 
 
 
(f)    Agent shall have received a closing certificate signed by an authorized
officer of Borrower dated as of the date of this Amendment, certifying that (i)
all representations and warranties set forth in this Amendment, the Loan
Agreement and the other Loan Documents are true and correct in all material
respects on and as of such date, except to the extent any such representation or
warranty relates only to a specific date, in which case such representation or
warranty shall be true and correct in all material respects only as of such
specific date, (ii) immediately after giving effect to the Amendment, Borrower
is on such date in compliance with all the terms and provisions set forth in
this Amendment, the Loan Agreement and the other Loan Documents, (iii)
immediately after giving effect to the Amendment, no Default or Event of Default
has occurred or is continuing, (iv) Borrower is in compliance with all federal,
state and local statutes, rules, regulations and ordinances applicable to it,
except those the failure with which to comply could not reasonably be expected
to have a Material Adverse Effect and (v) all of the conditions set forth in
this Section Five have been satisfied; and
 
(g)   Agent shall have received a solvency certificate signed by an authorized
officer of Borrower dated as of the date of this Amendment, certifying that
immediately after giving effect to the transactions contemplated by this
Amendment, Borrower is and will be solvent, is and will be able to pay its debts
as they mature, has and will have capital sufficient to carry on its business
and all businesses in which it is about to engage, and (i) as of the First
Amendment Closing Date, the fair present saleable value of its assets,
calculated on a going concern basis, is in excess of the amount of its
liabilities and (ii) immediately subsequent to the First Amendment Closing Date,
the fair saleable value of its assets (calculated on a going concern basis) will
be in excess of the amount of its liabilities.
 
(h)  All corporate and other proceedings, and all documents, instruments and
other legal matters in connection with this Amendment and the transactions
contemplated hereby shall be reasonably satisfactory in form and substance to
the Agent and its counsel.
 
Section Six. Release.  Borrower and each Guarantor acknowledge and agree that
they have no claims, suits or causes of action against Agent or any Lender and
hereby remise, release and forever discharge Agent and each Lender, their
officers, directors, members, shareholders, employees, agents, successors and
assigns, and any of them, from any claims, suits or causes of action whatsoever,
in law or at equity, which Borrower or any Guarantor has or may have arising
from any act, omission or otherwise, at any time immediately prior to the
effectiveness of this Amendment.
 
Section Seven. General Provisions.
 
(a)   Within twenty (20) days after the date hereof, Agent shall have received
satisfactory results of an updated lien, tax, judgment and pending litigation
search against Borrower and each Guarantor in each jurisdiction deemed necessary
by the Agent.
 
(b)   Borrower has advised Agent and Lenders that it intends to change its legal
name within thirty (30) days from the date hereof.  Notwithstanding the
restrictions contained in Section 6.13 of the Loan Agreement, Agent and Lenders
hereby consent to Borrower’s proposed amendment of its organizational documents
in order to change its legal name to Intercloud Systems, Inc., provided that
within ten (10) days after the effectiveness of such name change, Borrower shall
deliver to Agent a copy of Borrower’s amended organizational documents certified
by the appropriate government official of Borrower’s state of incorporation.
 
 
8

--------------------------------------------------------------------------------

 
 
(c)   The Loan Agreement and all of the other Loan Documents are ratified and
confirmed in all respects and shall remain in full force and effect in
accordance with their respective terms as so amended.  The Borrower and each
Guarantor, as applicable, hereby confirm their existing pledge, assignment and
grant to the Agent, for the ratable benefit of the Lenders, of a perfected lien
on and security interest in the Collateral, as security for the payment and
performance of all present and future Obligations.  Borrower and each Guarantor
hereby confirm that all security interests at any time granted by each of them
to the Agent for the ratable benefit of the Lenders in any and all of Borrower’s
and each Guarantor’s property and assets, including  the Collateral, continue in
full force and effect and secure and shall continue to secure the Obligations so
long as any such Obligations remain outstanding and that all Collateral subject
thereto remains free and clear of any liens or encumbrances other than (i) those
in favor of the Agent provided for under the Loan Agreement and the other Loan
Documents, and (ii) other Permitted Encumbrances.
 
(d)   All references to the Loan Agreement in the other Loan Documents shall
mean the Loan Agreement as heretofore and as hereafter amended, supplemented and
modified from time to time.
 
(e)   The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Lenders under the Loan
Agreement or any of the other Loan Documents, nor constitute a waiver of any
other provision of the Loan Agreement or any of the other Loan Documents.
 
(f)   This Amendment embodies the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements,
commitments, arrangements, negotiations or understandings, whether written or
oral, of the parties with respect thereto.
 
(g)  This Amendment shall be governed by and construed in accordance with the
substantive laws of the State of New York.
 
(h)  This Amendment shall be binding upon and inure to the benefit of the
Borrower, each Guarantor, Agent and the Lenders and their respective successors
and assigns, except that the Borrower shall not have the right to assign its
rights hereunder or any interest herein without the prior written agreement of
Agent.
 
(i)    Any provision of this Amendment which is prohibited or unenforceable
shall be ineffective to the extent of such prohibition or unenforceability
without invalidating the remaining provisions hereof.
 
(j)    Borrower and each Guarantor hereby confirm and agree, and represent and
warrant, that all Obligations (whether representing outstanding principal,
accrued and unpaid interest, accrued and unpaid fees or any other Obligations of
any kind or nature) currently owing by Borrower under the Loan Agreement and the
other Loan Documents, as reflected in the books and records of Agent as of the
date hereof, are unconditionally owing from and payable by Borrower to Lenders
and that Borrower is indebted to Lenders with respect thereto, all without any
set-off, deduction, counterclaim or defense.
 
 
9

--------------------------------------------------------------------------------

 
 
 
(k)   This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all of which
counterparts together shall constitute but one and the same
instrument.  Delivery of an executed counterpart of a signature page to this
Amendment by Facsimile shall be as effective as delivery of a manually executed
counterpart thereof.
 
 
 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


 
 
10

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the Borrower, each Guarantor, Agent and the Lenders have
signed below to indicate their agreement with the foregoing and their intent to
be bound thereby.
 

   
AGENT:
MIDMARKET CAPITAL PARTNERS, LLC
     
By:      /s/ Chester Eng                                                      
Name:  Chester Eng
Title:    Managing Director
     
LENDERS:
GREAT AMERICAN LIFE INSURANCE COMPANY
     
By:       /s/ Mark Muething                                               
Name:  Mark Muething
Title:    Executive Vice President
 
Commitment Percentage:  70%
     
GREAT AMERICAN INSURANCE COMPANY
     
By:       /s/ Stephen C. Beraha                  
Name:  Stephen C. Beraha
Title:    Assistant Vice President
 
Commitment Percentage:  30%
   
BORROWER:
GENESIS GROUP HOLDINGS, INC.
     
By:       /s/ Lawrence Sands                                               
Name:  Lawrence Sands
Title:    Senior Vice President and Secretary
     
GUARANTORS:
RIVES-MONTEIRO LEASING, LLC
     
By:      /s/ Lawrence Sands                                                
Name:  Lawrence Sands
Title:    Senior Vice President
     
TROPICAL COMMUNICATIONS, INC.
     
By:       /s/ Lawrence Sands                                                   
Name:  Lawrence Sands
Title:    Senior Vice President



 
[SIGNATURE PAGE TO FIRST AMENDMENT]
 
 
 
 

--------------------------------------------------------------------------------

 

 

     
ADEX CORPORATION
     
By:       /s/ Lawrence Sands                                              
Name:  Lawrence Sands
Title:    Senior Vice President
     
T N S, INC.
     
By:       /s/ Lawrence Sands                                                   
Name:  Lawrence Sands
Title:    Senior Vice President


 
[SIGNATURE PAGE TO FIRST AMENDMENT]
 
 

--------------------------------------------------------------------------------